Prosecution for a violation of the State prohibition law in Madison, a dry (as so termed under the statute) county.
The case was sufficiently proven by one Campbell, a State's witness, who was an agent of the Alabama Alcoholic Beverage Control Board. According to his testimony, the defendant was seen to deliver a pint of whiskey to some persons sitting at a table in the cafe where defendant was working. This, if true, constituted a violation of the statute, and, if believed by the jury beyond a reasonable doubt, justified the verdict of guilty. Code 1940, Title 29, Sec. 98; Murphy v. State,27 Ala. App. 204, 169 So. 24; Slaughter v. State, 27 Ala. App. 39,167 So. 333; Ledbetter v. State, 27 Ala. App. 395, 173 So. 647.
There were no exceptions reserved pending trial to the rulings of the court upon the evidence. As outlined above, the verdict of guilt was warranted by the evidence and the judgment of conviction is therefore well supported.
The case here must be affirmed and it is so ordered.
Affirmed.